Citation Nr: 1143680	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  07-18 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 until November 1972.  The record indicates that he served in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  This action granted entitlement to service connection for bilateral hearing loss (assigning a 50 percent disability rating); granted entitlement to service connection for diabetes mellitus, Type II (assigning a 20 percent disability rating); granted entitlement to service connection for tinnitus (assigning a 10 percent disability rating); granted entitlement to service connection for peripheral neuropathy of the lower extremities (assigning a 10 percent disability rating for each extremity); granted entitlement to service connection for erectile dysfunction (assigning a noncompensable disability rating); granted entitlement to special monthly compensation based on loss of use of a creative organ; denied entitlement to service connection for hypertension; denied entitlement to service connection for peripheral neuropathy of the bilateral upper extremities; denied entitlement to service connection for depression and anxiety; and denied entitlement to service connection for PTSD. 

In December 2006, the Veteran submitted a notice of disagreement (NOD) with the denial of his claims for entitlement to service connection for hypertension, peripheral neuropathy of the bilateral upper extremities, depression and anxiety and PTSD.  The RO issued a Statement of the Case (SOC) for the aforementioned issues in May 2007.  In May 2007, the Veteran submitted a VA Form 9 (Substantive Appeal), on which he specified that he only wished to appeal the denial of his claim of entitlement to service connection for PTSD. 

By an April 2008 action, the Board remanded this case in order to provide the Veteran with a Travel Board hearing.  This hearing occurred in June 2009 in Muskogee, Oklahoma, before the undersigned Acting Veterans Law Judge.  A hearing transcript was produced and has been included in the claims folder for review.  Following a review of the claim in September 2009, the Board issued a decision on the merits of the Veteran's claim.  Specifically, the Board found that the evidence did not support the Veteran's assertions that he was suffering from PTSD that was related to or caused by or the result of his military service.  The Veteran was notified of that decision and he appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  Pursuant to a Joint Motion for Remand, in a July 2010 Order, the Court vacated the Board's decision and remanded the claim to the Board for readjudication in accordance with the Joint Motion. 

Thereafter, in order to comply with the Joint Motion directives, the Board again remanded this claim in October 2010 to the RO for additional development and consideration.  Regrettably, however, the appeal is again REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently represented by a private attorney.  In a letter dated August 2011, this attorney informed VA that the Veteran desired another videoconference hearing before the Board.  The Veteran was previously provided a travel Board hearing in June 2009 before the undersigned Acting Veterans Law Judge.  The Veteran was represented by the service organization, Disabled American Veterans, at this hearing. 

An appellant has the right to one hearing on appeal if requested.  38 C.F.R. § 20.700(a).  Additional hearings may be provided at the Board's discretion, however.  In the present case, the Veteran has obtained private legal counsel since his previous hearing of June 2009.  As such, the Board concludes that it may be beneficial to the Veteran's claim for him to have the opportunity to present additional testimony and argument with his private attorney.  The Veteran should be scheduled for a new videoconference hearing. 


Accordingly, the case is REMANDED for the following action: 

Schedule the Veteran for a videoconference hearing with the Board at the earliest opportunity.  Notify the Veteran of the date, time, and location of the video conference hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



